              Case 2:20-cr-00147-RSL Document 26 Filed 04/01/21 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                                Case No. CR20-147RSL

10                           Plaintiff,                          ORDER GRANTING
11                      v.                                       STIPULATED MOTION TO
                                                                 CONTINUE TRIAL AND
12      TODD MILTON HENRY,                                       PRETRIAL MOTIONS
13                           Defendant.                          DATES

14
15         This matter comes before the Court on the parties’ stipulated motion to continue trial and
16 pretrial motions dates. Dkt. # 25. Having considered the facts set forth in the motion, and
17 defendant’s knowing and voluntary waiver, Dkt. # 24, the Court finds as follows:
18 1.      The Court adopts the facts set forth in the stipulated motion: specifically, that defendant
19 had a health issue that impacted his ability concentrate on his case, that he has recently had
20 surgery to address the health issue, that it will take three to six months for defendant to fully
21 recover mentally, and that the COVID-19 pandemic has made in-person meetings and other
22 forms of communication more difficult. Dkt. # 25. The Court accordingly finds that a failure to
23 grant a continuance would deny counsel, and any potential future counsel, the reasonable time
24 necessary for effective preparation, taking into account the exercise of due diligence, within the
25 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
26 2.      The Court finds that a failure to continue the trial date in this case would likely result in a
27 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL - 1
              Case 2:20-cr-00147-RSL Document 26 Filed 04/01/21 Page 2 of 2




 1 3.      The Court finds that the additional time requested between May 3, 2021 and the proposed
 2 trial date of August 30, 2021, is a reasonable period of delay. The Court finds that this additional
 3 time is necessary to provide counsel reasonable time to prepare for trial, considering all the facts
 4 set forth above.
 5 4.      The Court further finds that this continuance would serve the ends of justice, and that
 6 these factors outweigh the best interests of the public and defendant in a speedier trial, within
 7 the meaning of 18 U.S.C. § 3161(h)(7)(A).
 8 5.      Defendant has executed a waiver indicating that he has been advised of his right to a
 9 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
10 that right and consented to the continuation of his trial to a date up to and including September
11 30, 2021, Dkt. # 24, which will permit his trial to start on August 30, 2021, per the parties’
12 request.
13         IT IS HEREBY ORDERED that the trial date shall be continued from May 3, 2021, to
14 August 30, 2021, and pretrial motions are to be filed no later than July 19, 2021.
15         IT IS FURTHER ORDERED that the period of time from the current trial date of May 3,
16 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
17 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
18 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
19 (h)(7)(A), and (h)(7)(B).
20         IT IS SO ORDERED.
21
22
           DATED this 1st day of April, 2021.
23
24
25
                                                      A
                                                      Robert S. Lasnik
26
                                                      United States District Judge
27
28
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL - 2
